                                   1

                                   2

                                   3

                                   4

                                   5                        IN THE UNITED STATES DISTRICT COURT
                                   6                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8    UNITED STATES OF AMERICA,                     Case No. 18-cr-00197-CRB-1
                                   9                 Plaintiff,
                                                                                      ORDER GRANTING MOTION TO
                                  10           v.                                     REVOKE DETENTION ORDER
                                  11    JESSE JAMES MARQUEZ,
                                  12                 Defendant.
Northern District of California
 United States District Court




                                  13         The indictment in this case alleges that Defendant Jesse Marquez stole fifty-five
                                  14   firearms from a sporting goods store in Eureka in August 2015, and has trafficked those
                                  15   firearms in the years since. See Indictment (dkt. 1) (filed May 10, 2018). Marquez moves
                                  16   to revoke Magistrate Judge Illman’s order that Marquez be detained pretrial, asking that he
                                  17   be released on the conditions recommended by Pretrial Services, which include residing at
                                  18   a halfway house. See Mot. (dkt. 19). The government asks that the Court detain Marquez
                                  19   both on flight and danger to the community grounds. See Opp’n (dkt. 21) at 1. This Court
                                  20   reviews Judge Illman’s order de novo. 18 U.S.C. § 3145(b); United States v. Koenig, 912
                                  21   F.2d 1190, 1191 (9th Cir. 1990). Following a motion hearing on September 14, 2018, and
                                  22   a subsequent assessment of Marquez by New Bridge on September 25, 2018, the Court
                                  23   hereby GRANTS the motion and revokes the detention order.
                                  24         Under 18 U.S.C. § 3142(b), the court shall release a defendant on personal
                                  25   recognizance or appearance bond, unless the Court “determines that such release will not
                                  26   reasonably assure the appearance of the person as required or will endanger the safety of
                                  27   any other person or the community.” Courts may impose conditions that they deem
                                  28   necessary to guard against a defendant’s flight or danger to the community. 18 U.S.C. §
                                   1   3142(c). In deciding whether conditions could reasonably assure the defendant’s
                                   2   appearance and the safety of the community, courts are to evaluate: the nature and
                                   3   circumstances of the offense charged, including whether it involves a firearm; the weight
                                   4   of the evidence against the person; the history and characteristics of the person, including
                                   5   family ties, length of residence, past conduct, drug or alcohol abuse, and criminal history;
                                   6   and the nature and seriousness of the danger to any person or the community posed by the
                                   7   person’s release. 18 U.S.C. § 3142(g). “[T]he weight of the evidence is the least
                                   8   important” factor. See United States v. Motamedi, 767 F.2d 1403, 1405 (9th Cir. 1985).
                                   9   Moreover, pretrial release “should be denied only for the strongest of reasons.” Id. at
                                  10   1407.
                                  11           Judge Illman held a detention hearing on July 16, 2018. Opp’n at 3. Marquez
                                  12   requested that his release be secured by sureties including his current girlfriend in Eureka,
Northern District of California
 United States District Court




                                  13   Lacy Mitchell, and/or his mother and stepfather in Oregon. Id. He also argued that his
                                  14   lack of criminal history supported his request. Id. The government proffered evidence
                                  15   about the crime at issue and about Marquez’s flight from Oregon. Id. Judge Illman ruled
                                  16   that the government had preliminarily shown that detention was appropriate. Id.;
                                  17   Preliminary Detention Order (dkt. 8) at 1–2. He ordered a full bail study and set a further
                                  18   detention hearing for August 6, 2018. Id.
                                  19           Pretrial Services prepared a report before the August 6 hearing, and Judge Illman
                                  20   issued an Order of Detention citing to information from that report, including:
                                  21              1. The proposed signatories for the unsecured bond are either on probation
                                  22                 (mother) or have an extended criminal history (stepfather);
                                  23              2. Marquez used an alternate social security number in the past;
                                  24              3. When Eureka police served a DNA warrant on Marquez (because blood was
                                  25                 found at the scene of the firearm theft), Marquez disappeared and it took a
                                  26                 “vast amount of resources to find and arrest” him thereafter;
                                  27              4. In addition to the fifty-five firearms stolen, the lower receiver of an AR-15
                                  28                 rifle was also stolen;
                                                                                     2
                                   1               5. One of the stolen firearms was used to shoot a law enforcement officer and
                                   2                  another was found in the possession of a fugitive in Georgia;
                                   3               6. Defendant has been recorded on jail calls discussing cocaine, marijuana and
                                   4                  alcohol use; and
                                   5               7. Marquez’s Instagram profile shows him with a firearm.
                                   6   See Detention Order (dkt. 14) at 2. Judge Illman noted that Marquez had offered no
                                   7   witnesses or proffers regarding the suitability of his sureties, and Judge Illman concluded
                                   8   that the sureties were unsuitable. Id. at 2–3. He held that “[b]ecause of the havoc wreaked
                                   9   by the firearms that have been recovered and the potential for significantly more danger to
                                  10   the community from the 40 firearms still unaccounted for, and for the same reasons given
                                  11   in the court’s order of temporary detention” there was no set of conditions that could
                                  12   assure the safety of the community. Id. at 3.
Northern District of California
 United States District Court




                                  13          The Court concludes that neither prong of 18 U.S.C. § 3142(b) is met.
                                  14          A.      Serious Flight Risk
                                  15
                                              In September 2017, the government obtained search warrants to seize DNA samples
                                  16
                                       and finger and palm prints from Marquez. Opp’n at 2. Agents visited Marquez at his
                                  17
                                       home in Oregon and obtained a DNA sample from him on September 29, 2017. Id. When
                                  18
                                       they obtained the sample and prints from him, he made a statement to the effect of “I guess
                                  19
                                       I’ll see you again soon.” Id. The DNA analysis did not come back from the lab until May
                                  20
                                       of 2018. Id. The government asserted in its briefing that when agents returned to the
                                  21
                                       Oregon address with an arrest warrant, they learned that Marquez had left the area and
                                  22
                                       relocated to California “shortly after” providing the DNA sample. Id. at 2–3. In fact, at
                                  23
                                       the motion hearing, the Court learned that Marquez left Oregon sometime in December of
                                  24
                                       2017— two or three months after the agents’ initial visit.
                                  25
                                              When he left Orgon, Marquez moved to a spare room at a friend’s house in Eureka
                                  26
                                       California, working for $250 a day as a farm hand in the marijuana fields of the North
                                  27
                                       Coast. Id. at 1, 4; 6–7. He left behind his mother, stepfather, then-girlfriend and toddler
                                  28
                                                                                       3
                                   1   son. Id. at 4. He did not turn himself in or contact law enforcement when he was in
                                   2   California, although his girlfriend asserts that he “had plans to turn himself in after the
                                   3   30th of July, 2018.” Mot. Ex. A. Id. When Marquez was referenced in a newspaper
                                   4   article during that time, he asked to be identified by his first name only. Id.
                                   5          The record does not reflect what was involved in law enforcement’s efforts to track
                                   6   Marquez to Eureka, see Detention Order at 2 (“it took a vast amount of resources to find
                                   7   and arrest Defendant thereafter”), nor any details of his previous use of an alternate social
                                   8   security number, see id. Marquez did not address the risk of flight in his motion, other
                                   9   than to note that Judge Illman’s Detention Order did not mention it, and that, while the
                                  10   Preliminary Detention Order mentioned flight, it did not discuss a serious risk of flight.
                                  11   See Mot. at 5 n.1; Preliminary Detention Order at 2 (“the Court finds that defendant is a
                                  12   risk of flight due to his continuous moving around since the date of the offense and the
Northern District of California
 United States District Court




                                  13   record of his lack of ties to this District.”).
                                  14          Nonetheless, the Court is unconvinced that Marquez fled Oregon because of the
                                  15   DNA test, or that he hid out in California to avoid its consequences. Although the Court
                                  16   shares Judge Illman’s concerns that Marquez’s proposed sureties might lack moral suasion
                                  17   over him, the Court agrees with Pretrial Services that “there may be a combination of
                                  18   stringent release conditions to mitigate the” risk of non-appearance or flight. The New
                                  19   Bridge Foundation found that Marquez “is appropriate for residential treatment,” and
                                  20   stated that New Bridge “would be willing to accept him into their program.” Specifically,
                                  21   the Court agrees with Pretrial Services that New Bridge’s “policy of sending a senior peer
                                  22   escort with [Marquez] to any preapproved offsite activity, combined with the very limited
                                  23   scope of allowed activities and time away from the program . . . will adequately mitigate
                                  24   any risk that [Marquez] will deviate from the approved leave activities.” The Court also
                                  25   finds that a GPS tracking device would further alleviate the risk of flight. These conditions
                                  26   should “reasonably assure the appearance of the person” per 18 U.S.C. § 3142(b).
                                  27
                                  28
                                                                                         4
                                   1          B.     Risk to Community
                                   2          Nor does the Court find that Marquez poses a clear and convincing danger to the
                                   3   community if released to New Bridge.
                                   4          The nature and circumstances of the offense charged involved fifty-five firearms.
                                   5   While fifteen of the firearms have been recovered, two at crime scenes, law enforcement
                                   6   does not know where the other forty are. See Opp’n at 2. If the Court believed that
                                   7   Marquez still had control of those firearms, or an ability to access them, it would view this
                                   8   prong quite differently. But the Court saw no evidence of this. It has been over three
                                   9   years since the theft. Although the government points out that Marquez’s Instagram
                                  10   account includes pictures of him with firearms, the detective involved did not believe that
                                  11   any of those pictured firearms were among the fifty-five stolen firearms. Marquez
                                  12   represented at the motion hearing that they are not.
Northern District of California
 United States District Court




                                  13          The weight of the evidence is apparently significant here, as there is DNA evidence
                                  14   linking Marquez to the crime scene. Although Marquez, who is twenty-two, has no prior
                                  15   adult convictions, nor any contact with law enforcement since the instant offense in August
                                  16   2015, other characteristics weigh against him, such as his eleven contacts with law
                                  17   enforcement as a minor, see Opp’n at 6, his lack of family ties, the short length of his
                                  18   residence in this district, and his references to drug use in his recent jail calls. And
                                  19   Marquez does not appear to have a history of violence. See Opp’n at 5–7.
                                  20          As to the nature and seriousness of the danger to any person or the community
                                  21   posed by the person’s release, the Court is unpersuaded by the government’s arguments.
                                  22   The government spoke at the motion hearing of the “ongoing present danger” of illegal
                                  23   weapons being released into society. While of course the dissemination of stolen weapons
                                  24   is a danger, that danger has apparently already occurred. If Marquez no longer has control
                                  25   of or access to the forty missing firearms, then Marquez does not necessarily pose any
                                  26   additional danger by being at New Bridge rather than in government custody. The Court
                                  27   therefore concludes that releasing Marquez to New Bridge, with leave only for legal and
                                  28   pretrial visits, and court and medical appointments, on a $75,000 unsecured bond, ordering
                                                                                      5
